Citation Nr: 0805232	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a neck disorder, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a left ankle 
disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for photophobia, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for right hip, neck, and left ankle 
disorders and photophobia.

In a letter dated October 21, 2004, the RO notified the 
veteran that it was working on his claims for service 
connection for loss of appetite, bowel problems, abdominal 
problems, certain weaknesses, mood swings, memory joggers, 
stroke, and gasoline smell in water.  It does not appear that 
any further action was taken with respect to these claims.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a threshold matter, the veteran is a veteran of the 
Persian Gulf War, and as such, he is entitled to have his 
claims considered under the provisions of 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2007).  While the RO did 
consider these provisions for the purpose of adjudicating the 
veteran's claim for service connection for a disorder of the 
eye, and more specifically, photophobia, it did not consider 
those provisions with respect to the other claims on appeal.  
The application of those provisions with respect to all of 
the claims for service connection requires further 
development.  

Turning first to the claims that were not adjudicated under 
the provisions of 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2007), review of the record reflects that there were 
relevant complaints during service, such as right thigh pain 
assessed as a pulled muscle in March 1993, upper back pain 
relating to an assessment of muscle strain in April 1997, 
neck pain relating to a diagnosis of trapezius strain in 
August 2000, left ankle pain relating to a diagnosis of left 
ankle sprain in October 1983, bilateral ankle pain relating 
to a diagnosis of lateral malleolus pain in February 1999, 
and left ankle pain in February 2002.  Importantly, there are 
no known diagnoses rendered with respect to the ankle 
complaints following the veteran's service in the Gulf War, 
and while a pulled muscle, muscle strain, and trapezius 
strain may be considered known diagnoses, they do not 
specifically constitute diagnoses with respect to the right 
hip and neck.  Similarly, when examining the relevant post-
service diagnoses with respect to these claims, the record 
reflects a diagnosis of arthralgia of both ankles arising out 
of the VA joints examination in January 2003, neck complaints 
with diagnoses of both cervical spondylosis and 
musculoskeletal pain in August and December 2005, and no 
known diagnosis with respect to the veteran's claim for 
service connection for a right hip disorder.  Therefore, in 
light of the veteran's continuing complaints of pain in the 
right hip, neck, and left ankle, the Board finds that these 
claims should be remanded to afford the veteran a new VA 
examination, in which the examiner should be asked to address 
right hip, neck, and left ankle disorders as undiagnosed 
illnesses and as directly related to active service.  

As for the veteran's claim for service connection for an eye 
disorder, an April 2003 VA eye examination revealed a 
diagnosis of photophobia.  The veteran gave a history of 
photophobia and light sensitivity for two years, placing the 
onset of his symptoms during service.  A VA medical opinion 
is required.  On remand, additional post-service treatment 
records should also be obtained, as set forth below.

Finally, in April 2005 the RO denied service connection for 
sleep apnea.  The veteran submitted a notice of disagreement 
with this decision in May 2005.  Because the filing of a 
notice of disagreement initiates appellate review, the claim 
must be remanded for the preparation of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records from the 
following:  the VA treatment facility in 
Birmingham, Alabama, dated since June 
2007; the VA treatment facility in 
Madison, Alabama, dated since October 
2002; and the Fox Army Health Clinic, 
dated since July 2004. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  

The examiner should render diagnoses of 
all current disabilities manifested by 
pain of the right hip, neck, and left 
ankle.  The examiner should specifically 
indicate whether or not pain of the right 
hip, neck, and left ankle is a symptom of 
a diagnosed disability or is attributable 
to an undiagnosed illness.  All necessary 
tests in order to determine the correct 
diagnoses as determined by the examiner 
are to be done.  If no such disorders are 
found, the examiner should so state.

If there are objective indications of 
pain of the right hip, neck, and left 
ankle that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.

The examiner should also render an 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by pain of the right hip, 
neck, and left ankle. Is it as least as 
likely as not that any current disability 
manifested pain of the right hip, neck, 
and left ankle had its onset during 
active service or is related to any in-
service disease or injury?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The veteran should be afforded an a 
VA eye examination.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should provide an opinion as 
to whether any disorder of the eye is 
attributable to a diagnosed disability 
and if so, the diagnosed condition must 
be identified (i.e., photophobia) and it 
should be reported whether such diagnosed 
condition had its onset during active 
service or is related to any in-service 
disease or injury.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Readjudicate the claims for service 
connection for right hip, neck, and left 
ankle disorders and photophobia on a 
direct basis and as undiagnosed illness 
claims pursuant to 38 U.S.C.A. § 1117 
(West 2002) and 38 C.F.R. § 3.317 (2007).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

5.  Finally, issue a statement of the 
case with respect to the issue of service 
connection for sleep apnea.  The veteran 
and his representative should be advised 
of the need to file a substantive appeal 
following if the veteran wishes to 
complete an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

